DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art

While not explicitly relied on or cited in the Rejection, the following prior art made of record is believed to be pertinent or material to the present application and has been included in the PTO-892 Notice of References Cited. 
2002/0097853 to OUIJDANI et al.

Claim Objections

Claims 1 – 6 objected to because of the following informalities:  
The Examiner notes several recitations of “a graphical interface” in e.g., Claim 1. Consistent with e.g., ¶ 0040 and Fig. 1 of the present published Specification, it is interpreted the wireless device only includes a single display and thus only a single “graphical interface” (it is also interpreted that in the Application, “graphical interface” (GUI) is used as a generic reference to a user interface (i.e., display) – and not to individual screens of a plurality of screens). Therefore, after the initial recitation, i.e., “a graphical interface,” subsequent recitations are recommended to be to “the graphical interface”).
Claim 9 objected to because of the following informalities:  
Claim 9 recites: 
9. The wireless service management process for a wireless device according to claim 7
wherein the wireless service usage Is measured over the predetermined period selected from service days and days in a month as provided by the wireless carrier;
wherein the wireless service comprises at least one of wireless data service, wireless voice service, and wireless text message service 
wherein the graphical user interface displays airtime usage management controls; and
wherein the graphical user interface displays a percentage of number of days remaining in the predetermined period and a percentage of data remaining in the predetermined period.

As interpreted, there appears to be a missing semicolon (“;”) between the 2nd and 3rd claim wherein clauses (as presented above).

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
More specifically, the Examiner finds e.g., the following recitations in the present Specification:  

… set an alert when the data usage exceeds a predefined value over the predetermined time 202. [¶ 0059] 
… after the user sets an alert 202, the data management application 155 determines, either in real-time or at specific time intervals in the day, whether data usage has exceeded a predefined value over the predetermined time period. [¶ 0062]
… receiving a request via the graphical user interface to set an alert when the data used by a user over a predetermined time exceeds a predefined value. [¶ 0078]
… instructions to transmit an alert to the wireless device when data usage exceeds a predefined value over the predetermined time. [¶ 0080]

However, as claimed in Claim 3, the Examiner is unable to find support for:

instructions for receiving an input to the graphical user interface setting an alert for a predefined number of days until wireless data service is depleted; and

The Examiner notes MPEP § 211.05 Sufficiency of Disclosure in Prior-Filed Application stating (in part): “The disclosure of a continuation application must be the same as the disclosure of the prior-filed application; i.e., the continuation must not include anything which would constitute new matter if inserted in the original application.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites (in part): 
9. The wireless service management process for a wireless device according to claim 7
wherein the wireless service usage Is measured over the predetermined period selected from service days and days in a month as provided by the wireless carrier;

It is ambiguous as to whether the selection is from service days and days in a month as provided by the wireless carrier (a single possibility) – or - from one of service days and days in a month as provided by the wireless carrier (i.e., a choice of one of two possible). 
Claim 9 recites (in part): 
16. The wireless device according to claim 15, 
wherein
the wireless device processor is further configured to receive a request via the graphical user interface to set the alert when the wireless service usage is forecasted to exceed the predefined value during a predetermined;

As underlined above, it is ambiguous as to what or when is predetermined. 

Appropriate correction is required.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0301218 to LUO et al. (hereinafter “LUO”) in view of U.S. Patent Publication 2012/0101952 to RALEIGH et al. (hereinafter “RALEIGH”) and U.S. Patent Publication 2014/0029424 to CALLARD et al. (hereinafter “CALLARD”).

Regarding Claim 1, LUO discloses a non-transitory computer readable storage medium storing computer-readable instructions executed on a processor of a wireless device configured to manage wireless service on the wireless device (the mobile terminal performing synchronization processing on the mobile terminal Internet traffic usage data obtained from the operator and the local mobile terminal Internet traffic usage data monitored in real time, to obtain real-time Internet traffic usage data. [¶ 0010]. The Examiner notes that a fully functioning (cellular) mobile terminal performing the procedure of e.g., Fig. 2  and able to e.g., "surf the Internet by means of GPRS, 3G, WiFi, etc.” and “monitor the various applications in real time.” [¶ 0051] would obviously include a processor and storage medium storing processor instructions) comprising:
instructions for tracking wireless service usage with an application executed by the processor in the wireless device for managing wireless service usage to determine an available wireless service amount (S104: the mobile terminal uses the real-time Internet traffic usage data to calculate an estimated number of days with the traffic still being available, and prompts information regarding the estimated number of days to the user in real time. [¶ 0045] …  With reference to FIG. 6, a statistical analysis and prompting system for mobile terminal Internet traffic according to an embodiment of the present disclosure is provided. The mobile terminal 600 comprises a communication module 601, a data inquiry module 602, a data monitoring module 603, an information extraction analysis module 604, a data processing module 605. [¶ 0094]. The Examiner notes that as no clear unambiguous definition for “application” is found in the present disclosure, or to e.g., how – or from where – the application is obtained (an application downloaded from the Apple “App Store”), application is interpreted consistent with what would be understood by a Person Of Skill In The Art (POSITA). That is, application (i.e., “app,” “program,” “software application,” “application software,” or similar) is interpreted as simply program/instruction/software/code residing on a device that is not part of the device’s general Operating System (OS) per se., but as a program/instruction/software/code designed to carry out a specific task (i.e., not relating to the general operation of the device itself));
instructions for determining an amount of wireless service remaining for the wireless device for the predetermined period (It is noted that the user needs to subscribe a traffic package from the operator before surfing the Internet through use of a mobile terminal. In this embodiment, given that the package subscribed by the user has a total traffic of 50M per month. [¶ 0045] … the mobile terminal submits the short message to a server … The server extracts the digit information from text of the short message so as to form the traffic usage data by using information extraction technology, and returns the traffic usage data to the mobile terminal. [¶ 0055] …  Then, the Internet traffic usage data is given which comprises a value indicating total traffic in a user package, a value indicating used traffic, a value indicating remaining traffic, and a settlement time. [¶ 0059]);
instructions for determining a rate of wireless service usage per day by the wireless device based on past usage of wireless data (a value indicating used traffic/number of days used in a period=a value indicating average used traffic. [¶ 0085]);
instructions for forecasting how many days until the wireless service usage will be depleted based on 
the remaining amount of wireless data and 
a rate of wireless data usage per day 
by the wireless device
(the mobile terminal using real-time Internet traffic usage data to calculate a predicted number of days with the traffic still being available, including steps of: the mobile terminal performing a statistics of a number of days used and a number of days remaining in the period for a package by using a period and a settlement time for the package; dividing a value indicating used Internet traffic for the mobile terminal by the number of days used in the period for the mobile terminal to obtain a value indicating average used traffic; and dividing the value indicating remaining Internet traffic for the mobile terminal by the value indicating average used traffic to obtain the predicted number of days with the traffic still being available. [¶ 0025]);
instructions for displaying on the display of the wireless device how many days until the wireless service usage will be depleted based on a forecast determined by the instructions for forecasting (a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". [¶ 0067 illustrated in Fig. 3] … a value indicating used traffic/number of days used in a period=a value indicating average used traffic. [¶ 0085]. The Examiner notes that while LUO discloses e.g., displaying remaining usage in bytes, knowing the average usage in bytes/day, it would be obvious that, using a simple mathematical conversion, the display could be adapted/modified to display remaining days);
instructions for determining when there is no more available wireless service amount remaining for the wireless device for the predetermined period (S502: the mobile terminal determines the value indicating remaining traffic as follows: if the value indicating remaining traffic is equal to or less than zero, it is determined that the used Internet traffic for the mobile terminal is equal to or larger than total traffic in the package. That is, there is no available traffic for the user in the usage period. [¶ 0076]);
instructions for displaying a graphical user interface on the wireless device for managing wireless service usage (a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". [¶ 0067 illustrated in Fig. 3])

While LUO does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, RALEIGH teaches: 
instructions for setting an alert to indicate when the wireless service usage exceeds a predefined value during a predetermined period by receiving the predefined value by input to a graphical user interface generated by the application executed by the processor in the wireless device for managing wireless service usage (an alert customization screen 1800 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function)…. alert customization screen 1800 includes a dialog box 1810 to allow for user input for configuring alert preference settings (e.g., based on current data used of the associated service plan, such as 50% of the data limit has been used) and alert messages as shown. [¶ 0321]);
instructions for determining whether the wireless service usage exceeds the predefined value during the predetermined period (UI notifications can be triggered for various reasons, such as there is no capable plan that allows for/permits a requested service usage, the requested service usage is blocked by current service policies, and/or a service plan limit has been reached or exceeded. [¶ 0357]);
instructions for generating the alert by the processor of the wireless device when the wireless service usage exceeds the predefined value to at least one of the wireless device and a wireless carrier (the notification message may trigger a user alert to inform the user of the event occurrence. … the notification message may trigger an alert to the user informing the user that he or she has used up all of his or her allocated minutes or bandwidth for a particular service or class of services. [¶ 0154] … real or near-real-time reporting can facilitate more immediate notification to the user of that of an exceeded allocation or of an impending allocation limit. [¶ 0209] … messages may notify the user: regarding consumed and available capacity and consumption rate; the his or her capacity has been exceeded; options for modifying the plan to accommodate higher usage, such as purchasing additional capacity; [¶ 0240]),
instructions for blocking a request to utilize wireless service for the wireless device when there is no more available wireless service amount (Examples of such an end user device include a mobile handset, a smart phone … device 100 includes a Service Processor 115. [¶ 0141] … Service Processor 115 includes … a Notification Agent 1697 … These elements are used for creating, compiling, initiating or managing the communication of the notification and notification sequences for device 100. User Interface (UI) 120 is provided to allow display of the notifications to the user and to accept user input as described more fully below. [¶ 0158] … the user notification includes a service plan alert based on monitored network service usage on the communications device and alerting thresholds associated with the service policy, a service plan associated with the communications device, configured alerting thresholds, and/or user configured preferences for user notifications. … the user notification includes a service plan alert based on monitored network service usage on the communications device and one or more alerting thresholds based on a percentage of overall service usage and/or per service usage allowance under a service plan associated with the communications device. … the user notification includes a service plan alert that a requested network service access is being blocked as it exceeds an allowance under a service plan associated with the communications device. [¶ 0386] …  a notification trigger event detection criteria can be set to indicate when a user is attempting service usage activities that are being blocked, limited or are not receiving good network connection performance. In some embodiments, the service usage history indicates that the service plan is insufficient for one or more usage activities the user is attempting or using. [¶ 0407]);
instructions for generating a graphical user interface by the application executed by the processor in the wireless device allowing the user to purchase additional wireless service; instructions for receiving a request via a graphical user interface to purchase additional wireless service; instructions for implementing the purchase of additional wireless service through the graphical user interface generated by the application executed by the processor in the wireless device (FIG. 17 is a functional diagram for another user interface for user notifications … As shown, an alert customization screen 1700 is displayed … alert customization screen 1700 includes options for configuring alerts based on data usage events/thresholds (e.g., to configure alerts based on when certain data usage thresholds are exceeded and/or specific alert messages associated with such threshold events). For example, an alert can be configured to notify the user that 50% of the associated service plan data limit for a given billing cycle has been used, and another can be configured to notify the user that more than 100% of the associated service plan data limit for a given billing cycle has been used and to inform the user that they can/should purchase more data.[¶ 0320]);
instructions for updating by the application executed by the processor in the wireless device the wireless device and the wireless carrier with information regarding the purchase of additional wireless service to update available wireless service amounts (In some embodiments, the Notification Policy Management & UI 132 provisions (e.g., programs, pre-configures, or downloads instructions to) the Trigger Event Detect 138 element (e.g., or Trigger Detect 138 element) to create, update, modify or remove a notification trigger detection criteria. For example, new trigger events can be provided for newly created or modified policies. The trigger information can include trigger values and the associated notification trigger index or notification trigger index message as described herein. The notification trigger index may be a numeric index, an alphanumeric string, a pointer, a GUID, or any other mechanism that identifies the at least a portion of the notification message. In some embodiments, the Notification Policy Management & UI 132 provisions (e.g., programs, pre-configures, or downloads instructions to) the Usage Monitor 140 element and/or Usage Monitor 130 element. For example, new service monitor functions can be added identifying services and usages (e.g., minutes, data volumes, etc.) to be monitored to provide information useful for monitoring performance relative to allocations for new or updated service policies. [0174]);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LUO with that of RALEIGH for advantage to provide a communication system and method that provides for flexible service plans and management of user network services to provide consumer choice of more refined service plan offerings and efficient management of network capacity. (RALEIGH: ¶ 0083)

While the combination of LUO and RALEIGH does not explicitly teach, or is not relied on to teach, in the same field of endeavor, CALLARD teaches: 
instructions for transmitting a message to a wireless carrier to indicate an implementation status of the application executed by the processor in the wireless device for managing wireless service usage and controlling wireless service by the wireless carrier based on the implementation status provided in the message received by the wireless carrier (wireless devices allow users to run various data applications … a user equipment (UE) that is running a[n] … application … may send occasional status messages to the service provider that confirm that the application is still running on the UE. [¶ 0002])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LUO and RALEIGH with that of CALLARD for advantage where status information may allow the service provider to perform various tasks, such as alert other users that the instant user is available to chat. There are many other reasons that applications may communicate background overhead, including for (but not limited to) billing/accounting, control signaling, and validation purposes. (CALLARD ¶ 0002)

Regarding Claim 2, the combination of LUO, RALEIGH, and CALLARD teaches the non-transitory computer readable storage medium according to claim 1. 
LUO further discloses further comprising:
instructions for displaying a graphical user interface on the wireless device for managing wireless service usage (as shown in FIG. 3, a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". The lower portion of left view of FIG. 3 shows an analysis chart of total traffic for a period by the way of a curve. [¶ 0067]. The Examiner notes that: 1) a graphical user interface (often referred to as a “GUI”) is interpreted consistent with industry use and with e.g., ¶ 0048 of the present Specification, i.e., as a “visual interface” displaying “graphical images”; and 2) this claim element is identical to an claim element recited in Independent Claim 1 (to which Claim 2 depends))

RALEIGH further teaches:
instructions for receiving an input into the graphical user interface from the user of a threshold amount of wireless data subject to a data request suspension (threshold levels or trigger levels are set and used to detect an event they can give rise to notification. For example, trigger levels can be set at the maximum allocation levels for a given user such that a notification can be made when the user reaches his or her maximum allocation level for a given service or class of services. As another example, trigger levels can be set at and below the maximum allocation level at a point where it may be useful to notify the user that he or she is about to exceed a service activity allocation under his or her current service plan. Likewise, trigger levels can also be set to detect usage rates that indicate the user may exceed a service level application if such usage rate continues throughout the allocation period. [¶ 0065] … the subscriber allocates a maximum amount of a service plan for a period of time and establishes a "metering" of the total during a sequence of time periods (e.g., a total of 100 text messages during a month and no more than 25 text messages per week). In some embodiments, the subscriber allocates an initial allocation to a child device and then allocates an additional allocation (e.g., a smaller allocation) when the child device exhausts the initial allocation. [¶ 0815])
instructions for sending a query to the wireless device whether to allow a data request when the data request exceeds the threshold amount of wireless data subject to the data request suspension (FIG. 36 is a functional diagram for another user interface for user notifications for device assisted services (DAS) … As shown, usage dashboard 3600 is displayed, and an overage alert 3610 is also displayed notifying the user that the user has reached their service plan allowance/capacity and providing options for the user to either block the service usage or to allow the service usage (e.g., charges will be incurred). [¶ 0347])

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.

Regarding Claim 3, the combination of LUO, RALEIGH, and CALLARD teaches the non-transitory computer readable storage medium according to claim 1. 
LUO further discloses further comprising:
graphical user interface (FIG. 3 is a diagram of a screen for checking traffic in a day of applications by a user through a mobile terminal. [¶ 0035] … the mobile terminal uses the real-time Internet traffic usage data to calculate an estimated number of days with the traffic still being available, and prompts information regarding the estimated number of days to the user in real time. [¶ 0045] … as shown in FIG. 3, a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". The lower portion of left view of FIG. 3 shows an analysis chart of total traffic for a period by the way of a curve. [¶ 0067]); and 
instructions for displaying on the wireless device the alert when a remaining number of days before all data is forecasted to be depleted based on an average of data usage per day (the mobile terminal using real-time Internet traffic usage data to calculate a predicted number of days with the traffic still being available, including steps of: the mobile terminal performing a statistics of a number of days used and a number of days remaining in the period for a package by using a period and a settlement time for the package; dividing a value indicating used Internet traffic for the mobile terminal by the number of days used in the period for the mobile terminal to obtain a value indicating average used traffic; and dividing the value indicating remaining Internet traffic for the mobile terminal by the value indicating average used traffic to obtain the predicted number of days with the traffic still being available. [¶ 0025] … FIG. 3 is a diagram of a screen for checking traffic in a day of applications by a user through a mobile terminal. [¶ 0035] … the mobile terminal uses the real-time Internet traffic usage data to calculate an estimated number of days with the traffic still being available, and prompts information regarding the estimated number of days to the user in real time. [¶ 0045] … as shown in FIG. 3, a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". The lower portion of left view of FIG. 3 shows an analysis chart of total traffic for a period by the way of a curve. [¶ 0067] … a value indicating used traffic/number of days used in a period=a value indicating average used traffic. [¶ 0085])

While LUO further discloses period/time based on number of days (the mobile terminal using real-time Internet traffic usage data to calculate a predicted number of days with the traffic still being available, including steps of: the mobile terminal performing a statistics of a number of days used and a number of days remaining in the period for a package by using a period and a settlement time for the package; dividing a value indicating used Internet traffic for the mobile terminal by the number of days used in the period for the mobile terminal to obtain a value indicating average used traffic; and dividing the value indicating remaining Internet traffic for the mobile terminal by the value indicating average used traffic to obtain the predicted number of days with the traffic still being available. [¶ 0025]), RALEIGH further teaches receiving an input based a period/time, i.e.:
instructions for receiving an input to the graphical user interface setting an alert for a predefined [period of time] until wireless data service is depleted (threshold levels or trigger levels are set and used to detect an event they can give rise to notification. For example, trigger levels can be set at the maximum allocation levels for a given user such that a notification can be made when the user reaches his or her maximum allocation level for a given service or class of services. … trigger levels can be set at and below the maximum allocation level at a point where it may be useful to notify the user that he or she is about to exceed a service activity allocation under his or her current service plan. Likewise, trigger levels can also be set to detect usage rates that indicate the user may exceed a service level application if such usage rate continues throughout the allocation period. [¶ 0065] … controls can be implemented … and may be based on indication(s) received from the device … device indications can include, for example, user input provided using the device UI using the service processor. [¶ 0134] … the subscriber allocates a maximum amount of a service plan for a period of time and establishes a "metering" of the total during a sequence of time periods (e.g., a total of 100 text messages during a month and no more than 25 text messages per week). [¶ 0815])

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.

Regarding Claim 4, the combination of LUO, RALEIGH, and CALLARD teaches the non-transitory computer readable storage medium according to claim 1. 
LUO further discloses further comprising:
instructions for displaying a graphical user interface on the wireless device for managing wireless service usage (a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". [¶ 0067 illustrated in Fig. 3]. The Examiner notes that claim element is identical to an claim element recited in Independent Claim 1 (to which Claim 4 depends))

RALEIGH further teaches:
instructions for receiving a request via a graphical user interface to set a second alert with a second predefined value greater than the predefined value (As shown, an alert customization screen 1700 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function). … alert customization screen 1700 includes options for configuring alerts based on data usage events/thresholds (e.g., to configure alerts based on when certain data usage thresholds are exceeded and/or specific alert messages associated with such threshold events). For example, an alert can be configured to notify the user that 50% of the associated service plan data limit for a given billing cycle has been used, and another can be configured to notify the user that more than 100% of the associated service plan data limit for a given billing cycle has been used. [¶ 0320]. The Examiner notes: 1) it is ambiguous as to whether both alerts are related to the same event (e.g., both related to usage amount, both related to a duration of time, etc.; and 2) a predefined value greater than is interpreted as a higher numerical value.))

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.

Regarding Claim 5, the combination of LUO, RALEIGH, and CALLARD teaches the non-transitory computer readable storage medium according to claim 1. 
LUO further discloses further comprising:
wherein the wireless service comprises at least one of wireless data service, wireless voice service, and wireless text message service (Actually, the mobile terminal may surf the Internet by means of GPRS, 3G, WiFi, etc. Monitoring programs may monitor the various applications in real time. Current traffic value is recorded in a system log. However, the ways of handling are different. As for a free of charge access (such as WiFi, etc.), only a real time speed data is displayed and a total amount will not be calculated. As for a chargeable access (such as GPRS, 3G, etc.), a statistics of current traffic value is performed to form Internet traffic usage data. In addition, a statistics of day traffic and month traffic for various applications is performed, and the result is kept in a traffic record. [¶ 0051]) 
instructions for displaying a graphical user interface on the wireless device for managing wireless service usage (a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". [¶ 0067 illustrated in Fig. 3]. The Examiner notes that claim element is identical to an claim element recited in Independent Claim 1 (to which Claim 2 depends));
instructions for forecasting whether the wireless data usage will exceed the predefined value during the predetermined period based on the remaining amount of wireless data and a rate of wireless data usage per day by the wireless device (the mobile terminal using real-time Internet traffic usage data to calculate a predicted number of days with the traffic still being available, including steps of: the mobile terminal performing a statistics of a number of days used and a number of days remaining in the period for a package by using a period and a settlement time for the package; dividing a value indicating used Internet traffic for the mobile terminal by the number of days used in the period for the mobile terminal to obtain a value indicating average used traffic; and dividing the value indicating remaining Internet traffic for the mobile terminal by the value indicating average used traffic to obtain the predicted number of days with the traffic still being available. [¶ 0025] … a value indicating used traffic/number of days used in a period=a value indicating average used traffic. [¶ 0085])
.
RALEIGH further teaches further comprising:
instructions for receiving an input into the graphical user interface from the user of a threshold amount of wireless data subject to a data request suspension (the subscriber allocates a maximum amount of a service plan for a period of time and establishes a "metering" of the total during a sequence of time periods (e.g., a total of 100 text messages during a month and no more than 25 text messages per week). In some embodiments, the subscriber allocates an initial allocation to a child device and then allocates an additional allocation (e.g., a smaller allocation) when the child device exhausts the initial allocation. [¶ 0815]);
instructions for blocking a request to utilize wireless data for the wireless device when the wireless usage exceeds the threshold amount of wireless data subject to the data request suspension (FIG. 36 is a functional diagram for another user interface for user notifications for device assisted services (DAS) in accordance with some embodiments. As shown, usage dashboard 3600 is displayed, and an overage alert 3610 is also displayed notifying the user that the user has reached their service plan allowance/capacity and providing options for the user to either block the service usage or to allow the service usage (e.g., charges will be incurred). [¶ 0347] … UI notifications can be triggered for various reasons, such as there is no capable plan that allows for/permits a requested service usage, the requested service usage is blocked by current service policies, and/or a service plan limit has been reached or exceeded. [¶ 0357] … In some embodiments, the user notification includes a service plan alert based on monitored network service usage on the communications device and alerting thresholds associated with the service policy, a service plan associated with the communications device, configured alerting thresholds, and/or user configured preferences for user notifications. In some embodiments, the user notification includes a service plan alert based on monitored network service usage on the communications device and one or more alerting thresholds based on a percentage of overall service usage and/or per service usage allowance under a service plan associated with the communications device. In some embodiments, the user notification includes a service plan alert that a requested network service access is being blocked as it exceeds an allowance under a service plan associated with the communications device, and in which the service plan alert includes an option for the user to proceed with the requested network service access including an acknowledgement of any associated overage charges associated with the requested network service access. In some embodiments, the user notification includes a service plan alert that a requested network service access is being blocked as it exceeds an allowance under a service plan associated with the communications device, and in which the service plan alert includes an option for the user to select one or more offers for free or for purchase that would allow for the requested network access. [¶ 0386]);
wherein the wireless service comprises at least one of wireless data service, wireless voice service, and wireless text message service (device 100 is an end user device such as, for example, a client device for accessing network voice and data services. Examples of such an end user device include a mobile handset, a smart phone, a tablet, a PDA, a personal computing device or other like device that accesses one or more services. [¶ 0141] … device 100 is in communication with the over the air network via modem 124. Modem 124 is in communication via RAN 405 through RAN Gateways 410 and ATN 415 through 4G/3G/2G Transport Gateways 420 to access Voice Network Services 6520 AND Data Network Services 6522. Voice Network Services 6520 AND Data Network Services 6522 provide various voice and data network services to device 100 via accessed networks such as cellular provider network(s) and/or the Internet. [¶ 0142] … device 100 … is in network communication via OTA network communication 6505 to access various voice and data network services 6520, 6522. For example, OTA Network 6505 can provide various voice and data network services via cellular provider. [¶ 0199]);
instructions for receiving a request via the graphical user interface to set the alert when the wireless service usage is forecasted to exceed the predefined value during a predetermined period (an alert customization screen 1800 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function)…. alert customization screen 1800 includes a dialog box 1810 to allow for user input for configuring alert preference settings (e.g., based on current data used of the associated service plan, such as 50% of the data limit has been used) and alert messages as shown. [¶ 0321]. The Examiner notes that: 1) it is not claimed that  setting the alert is based on usage forecast; and 2) RALEIGH discloses setting an alert regardless of any forecast.);
instructions for generating the alert when a forecasted wireless data usage will exceed the predefined value during the predetermined period based on the remaining amount of wireless data and the rate of wireless data usage per day by the wireless device (an alert customization screen 1800 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function)…. alert customization screen 1800 includes a dialog box 1810 to allow for user input for configuring alert preference settings (e.g., based on current data used of the associated service plan, such as 50% of the data limit has been used) and alert messages as shown. [¶ 0321] … certain alerts can be implemented/performed locally (e.g., alerts for 25% and 50% of service usage based on a local usage measure relative to a locally stored/cached service plan service usage limit, such as estimated or project usage counts … alerts that also include a service plan upgrade option and/or warnings that the user is exceeding and/or projecting to exceed a service plan service usage limit). [¶ 0398])

Regarding Claim 6, the combination of LUO, RALEIGH, and CALLARD teaches the non-transitory computer readable storage medium according to claim 1. 
LUO further discloses further comprising:
instructions for forecasting how many days until the wireless service usage will be depleted based on the remaining amount of wireless data and a rate of wireless data usage per day by the wireless device (the mobile terminal using real-time Internet traffic usage data to calculate a predicted number of days with the traffic still being available, including steps of: the mobile terminal performing a statistics of a number of days used and a number of days remaining in the period for a package by using a period and a settlement time for the package; dividing a value indicating used Internet traffic for the mobile terminal by the number of days used in the period for the mobile terminal to obtain a value indicating average used traffic; and dividing the value indicating remaining Internet traffic for the mobile terminal by the value indicating average used traffic to obtain the predicted number of days with the traffic still being available. [¶ 0025]);

Regarding Claim 7, the features of Claim 7 are essentially the same as Claim 1 with the non-transitory computer readable storage medium according to claim 1 performing the wireless service management process for a wireless device according to claim 7. Therefore, Claim 7 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 8, the combination of LUO, RALEIGH, and CALLARD teaches the wireless service management process for a wireless device according to claim 7.
LUO further discloses further comprising:
displaying a graphical user interface on the wireless device for managing wireless service usage (a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". [¶ 0067 illustrated in Fig. 3]);
forecasting whether the wireless data usage will exceed the predefined value during the predetermined period based on the remaining amount of wireless data and the rate of wireless data usage per day by the wireless device (the mobile terminal using real-time Internet traffic usage data to calculate a predicted number of days with the traffic still being available, including steps of: the mobile terminal performing a statistics of a number of days used and a number of days remaining in the period for a package by using a period and a settlement time for the package; dividing a value indicating used Internet traffic for the mobile terminal by the number of days used in the period for the mobile terminal to obtain a value indicating average used traffic; and dividing the value indicating remaining Internet traffic for the mobile terminal by the value indicating average used traffic to obtain the predicted number of days with the traffic still being available. [¶ 0025] … a value indicating used traffic/number of days used in a period=a value indicating average used traffic. [¶ 0085]); and

RALEIGH further teaches further comprising:
setting an alert to indicate when the wireless service usage exceeds a predefined value during a predetermined period by receiving the predefined value by input to a graphical user interface generated by the application executed by the processor in the wireless device for managing wireless service usage (an alert customization screen 1800 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function)…. alert customization screen 1800 includes a dialog box 1810 to allow for user input for configuring alert preference settings (e.g., based on current data used of the associated service plan, such as 50% of the data limit has been used) and alert messages as shown. [¶ 0321]);
receiving a request via the graphical user interface to set the alert when the wireless service usage is forecasted to exceed the predefined value during the predetermined period (an alert customization screen 1800 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function)…. alert customization screen 1800 includes a dialog box 1810 to allow for user input for configuring alert preference settings (e.g., based on current data used of the associated service plan, such as 50% of the data limit has been used) and alert messages as shown. [¶ 0321]. The Examiner notes that: 1) it is not claimed that  setting the alert is based on usage forecast; and 2) RALEIGH discloses setting an alert regardless of any forecast.);
generating the alert when a forecasted wireless data usage will exceed the predefined value during the predetermined period based on the remaining amount of wireless data and the rate of wireless data usage per day by the wireless device (an alert customization screen 1800 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function)…. alert customization screen 1800 includes a dialog box 1810 to allow for user input for configuring alert preference settings (e.g., based on current data used of the associated service plan, such as 50% of the data limit has been used) and alert messages as shown. [¶ 0321] … certain alerts can be implemented/performed locally (e.g., alerts for 25% and 50% of service usage based on a local usage measure relative to a locally stored/cached service plan service usage limit, such as estimated or project usage counts … alerts that also include a service plan upgrade option and/or warnings that the user is exceeding and/or projecting to exceed a service plan service usage limit). [¶ 0398])

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.

Regarding Claim 10, the combination of LUO, RALEIGH, and CALLARD teaches the wireless service management process for a wireless device according to claim 7.
LUO further discloses further comprising:
displaying a graphical user interface on the wireless device for managing wireless service usage (a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". [¶ 0067 illustrated in Fig. 3])

RALEIGH further teaches further comprising:
receiving an input into the graphical user interface from the user of a threshold amount of wireless data subject to a data request suspension (threshold levels or trigger levels are set and used to detect an event they can give rise to notification. For example, trigger levels can be set at the maximum allocation levels for a given user such that a notification can be made when the user reaches his or her maximum allocation level for a given service or class of services. As another example, trigger levels can be set at and below the maximum allocation level at a point where it may be useful to notify the user that he or she is about to exceed a service activity allocation under his or her current service plan. Likewise, trigger levels can also be set to detect usage rates that indicate the user may exceed a service level application if such usage rate continues throughout the allocation period. [¶ 0065] … the subscriber allocates a maximum amount of a service plan for a period of time and establishes a "metering" of the total during a sequence of time periods (e.g., a total of 100 text messages during a month and no more than 25 text messages per week). In some embodiments, the subscriber allocates an initial allocation to a child device and then allocates an additional allocation (e.g., a smaller allocation) when the child device exhausts the initial allocation. [¶ 0815]); and
sending a query to the wireless device whether to allow a data request when a data request exceeds the threshold amount of wireless data subject to the data request suspension (FIG. 36 is a functional diagram for another user interface for user notifications for device assisted services (DAS) in accordance with some embodiments. As shown, usage dashboard 3600 is displayed, and an overage alert 3610 is also displayed notifying the user that the user has reached their service plan allowance/capacity and providing options for the user to either block the service usage or to allow the service usage (e.g., charges will be incurred). [¶ 0347] … UI notifications can be triggered for various reasons, such as there is no capable plan that allows for/permits a requested service usage, the requested service usage is blocked by current service policies, and/or a service plan limit has been reached or exceeded. [¶ 0357] … In some embodiments, the user notification includes a service plan alert based on monitored network service usage on the communications device and alerting thresholds associated with the service policy, a service plan associated with the communications device, configured alerting thresholds, and/or user configured preferences for user notifications. In some embodiments, the user notification includes a service plan alert based on monitored network service usage on the communications device and one or more alerting thresholds based on a percentage of overall service usage and/or per service usage allowance under a service plan associated with the communications device. In some embodiments, the user notification includes a service plan alert that a requested network service access is being blocked as it exceeds an allowance under a service plan associated with the communications device, and in which the service plan alert includes an option for the user to proceed with the requested network service access including an acknowledgement of any associated overage charges associated with the requested network service access. In some embodiments, the user notification includes a service plan alert that a requested network service access is being blocked as it exceeds an allowance under a service plan associated with the communications device, and in which the service plan alert includes an option for the user to select one or more offers for free or for purchase that would allow for the requested network access. [¶ 0386])

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.

Regarding Claim 11, the combination of LUO, RALEIGH, and CALLARD teaches the wireless service management process for a wireless device according to claim 7.
LUO further discloses further comprising:
displaying a graphical user interface on the wireless device for managing wireless service usage (a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". [¶ 0067 illustrated in Fig. 3])
wherein the wireless service comprises at least one of wireless data service, wireless voice service, and wireless text message service (Actually, the mobile terminal may surf the Internet by means of GPRS, 3G, WiFi, etc. Monitoring programs may monitor the various applications in real time. Current traffic value is recorded in a system log. However, the ways of handling are different. As for a free of charge access (such as WiFi, etc.), only a real time speed data is displayed and a total amount will not be calculated. As for a chargeable access (such as GPRS, 3G, etc.), a statistics of current traffic value is performed to form Internet traffic usage data. In addition, a statistics of day traffic and month traffic for various applications is performed, and the result is kept in a traffic record. [¶ 0051]) 

RALEIGH further teaches further comprising:
receiving an input into the graphical user interface from the user of a threshold amount of wireless data subject to a data request suspension (threshold levels or trigger levels are set and used to detect an event they can give rise to notification. For example, trigger levels can be set at the maximum allocation levels for a given user such that a notification can be made when the user reaches his or her maximum allocation level for a given service or class of services. As another example, trigger levels can be set at and below the maximum allocation level at a point where it may be useful to notify the user that he or she is about to exceed a service activity allocation under his or her current service plan. Likewise, trigger levels can also be set to detect usage rates that indicate the user may exceed a service level application if such usage rate continues throughout the allocation period. [¶ 0065] … the subscriber allocates a maximum amount of a service plan for a period of time and establishes a "metering" of the total during a sequence of time periods (e.g., a total of 100 text messages during a month and no more than 25 text messages per week). In some embodiments, the subscriber allocates an initial allocation to a child device and then allocates an additional allocation (e.g., a smaller allocation) when the child device exhausts the initial allocation. [¶ 0815]); and
blocking a request to utilize wireless data for the wireless device when the wireless usage exceeds the threshold amount of wireless data subject to the data request suspension (FIG. 36 is a functional diagram for another user interface for user notifications for device assisted services (DAS) in accordance with some embodiments. As shown, usage dashboard 3600 is displayed, and an overage alert 3610 is also displayed notifying the user that the user has reached their service plan allowance/capacity and providing options for the user to either block the service usage or to allow the service usage (e.g., charges will be incurred). [¶ 0347] … UI notifications can be triggered for various reasons, such as there is no capable plan that allows for/permits a requested service usage, the requested service usage is blocked by current service policies, and/or a service plan limit has been reached or exceeded. [¶ 0357] … In some embodiments, the user notification includes a service plan alert based on monitored network service usage on the communications device and alerting thresholds associated with the service policy, a service plan associated with the communications device, configured alerting thresholds, and/or user configured preferences for user notifications. In some embodiments, the user notification includes a service plan alert based on monitored network service usage on the communications device and one or more alerting thresholds based on a percentage of overall service usage and/or per service usage allowance under a service plan associated with the communications device. In some embodiments, the user notification includes a service plan alert that a requested network service access is being blocked as it exceeds an allowance under a service plan associated with the communications device, and in which the service plan alert includes an option for the user to proceed with the requested network service access including an acknowledgement of any associated overage charges associated with the requested network service access. In some embodiments, the user notification includes a service plan alert that a requested network service access is being blocked as it exceeds an allowance under a service plan associated with the communications device, and in which the service plan alert includes an option for the user to select one or more offers for free or for purchase that would allow for the requested network access. [¶ 0386])
wherein the wireless service comprises at least one of wireless data service, wireless voice service, and wireless text message service (device 100 is an end user device such as, for example, a client device for accessing network voice and data services. Examples of such an end user device include a mobile handset, a smart phone, a tablet, a PDA, a personal computing device or other like device that accesses one or more services. [¶ 0141] … device 100 is in communication with the over the air network via modem 124. Modem 124 is in communication via RAN 405 through RAN Gateways 410 and ATN 415 through 4G/3G/2G Transport Gateways 420 to access Voice Network Services 6520 AND Data Network Services 6522. Voice Network Services 6520 AND Data Network Services 6522 provide various voice and data network services to device 100 via accessed networks such as cellular provider network(s) and/or the Internet. [¶ 0142] … device 100 … is in network communication via OTA network communication 6505 to access various voice and data network services 6520, 6522. For example, OTA Network 6505 can provide various voice and data network services via cellular provider. [¶ 0199])

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.

Regarding Claim 12, the combination of LUO, RALEIGH, and CALLARD teaches the wireless service management process for a wireless device according to claim 7.
LUO further discloses period/time based on number of days, i.e., further comprising:
the graphical user interface … an alert for a … number of days until wireless data service is depleted (FIG. 3 is a diagram of a screen for checking traffic in a day of applications by a user through a mobile terminal. [¶ 0035] … the mobile terminal uses the real-time Internet traffic usage data to calculate an estimated number of days with the traffic still being available, and prompts information regarding the estimated number of days to the user in real time. [¶ 0045] … as shown in FIG. 3, a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". The lower portion of left view of FIG. 3 shows an analysis chart of total traffic for a period by the way of a curve. [¶ 0067])
displaying on the wireless device the alert when a remaining number of days before all data is forecasted to be depleted based on an average of data usage per day (the mobile terminal using real-time Internet traffic usage data to calculate a predicted number of days with the traffic still being available, including steps of: the mobile terminal performing a statistics of a number of days used and a number of days remaining in the period for a package by using a period and a settlement time for the package; dividing a value indicating used Internet traffic for the mobile terminal by the number of days used in the period for the mobile terminal to obtain a value indicating average used traffic; and dividing the value indicating remaining Internet traffic for the mobile terminal by the value indicating average used traffic to obtain the predicted number of days with the traffic still being available. [¶ 0025] … FIG. 3 is a diagram of a screen for checking traffic in a day of applications by a user through a mobile terminal. [¶ 0035] … the mobile terminal uses the real-time Internet traffic usage data to calculate an estimated number of days with the traffic still being available, and prompts information regarding the estimated number of days to the user in real time. [¶ 0045] … as shown in FIG. 3, a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". The lower portion of left view of FIG. 3 shows an analysis chart of total traffic for a period by the way of a curve. [¶ 0067] … a value indicating used traffic/number of days used in a period=a value indicating average used traffic. [¶ 0085])

RALEIGH further teaches further comprising:
receiving an input to the graphical user interface setting an alert for a predefined  [period of time] until wireless data service is depleted (threshold levels or trigger levels are set and used to detect an event they can give rise to notification. For example, trigger levels can be set at the maximum allocation levels for a given user such that a notification can be made when the user reaches his or her maximum allocation level for a given service or class of services. As another example, trigger levels can be set at and below the maximum allocation level at a point where it may be useful to notify the user that he or she is about to exceed a service activity allocation under his or her current service plan. Likewise, trigger levels can also be set to detect usage rates that indicate the user may exceed a service level application if such usage rate continues throughout the allocation period. [¶ 0065] … the subscriber allocates a maximum amount of a service plan for a period of time and establishes a "metering" of the total during a sequence of time periods (e.g., a total of 100 text messages during a month and no more than 25 text messages per week). [¶ 0815])

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.

Regarding Claim 13, the combination of LUO, RALEIGH, and CALLARD teaches the wireless service management process for a wireless device according to claim 7.
LUO further discloses further comprising:
displaying a graphical user interface on the wireless device for managing wireless service usage (a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". [¶ 0067 illustrated in Fig. 3])

RALEIGH further teaches:
receiving a request via a graphical user interface to set a second alert with a second predefined value greater than the predefined value (As shown, an alert customization screen 1700 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function). … alert customization screen 1700 includes options for configuring alerts based on data usage events/thresholds (e.g., to configure alerts based on when certain data usage thresholds are exceeded and/or specific alert messages associated with such threshold events). For example, an alert can be configured to notify the user that 50% of the associated service plan data limit for a given billing cycle has been used, and another can be configured to notify the user that more than 100% of the associated service plan data limit for a given billing cycle has been used. [¶ 0320]. The Examiner notes: 1) it is ambiguous as to whether both alerts are related to the same event (e.g., both related to usage amount, both related to a duration of time, etc.; and 2) a predefined value greater than is interpreted as a higher numerical value.))

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.

Regarding Claim 14, the combination of LUO, RALEIGH, and CALLARD teaches the wireless service management process for a wireless device according to claim 7.
While the combination of LUO and RALEIGH does not explicitly teach, or is not relied on to teach, in the same field of endeavor, CALLARD teaches: 

controlling wireless service by the wireless carrier based on the implementation status provided in the message received by the wireless carrier (wireless devices allow users to run various data applications … a user equipment (UE) that is running a[n] … application … may send occasional status messages to the service provider that confirm that the application is still running on the UE. [¶ 0002])

Motivation to combine the teaching of LUO and RALEIGH with that of CALLARD in given in Claim 1 above.

Regarding Claim 15, the features of Claim 15 are essentially the same as Claim 5 with the non-transitory computer readable storage medium according to claim 1 performing the wireless device according to claim 15. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 16, the combination of LUO, RALEIGH, and CALLARD teaches the wireless device according to claim 15.
LUO further discloses further comprising:
wherein
the wireless device processor is further configured to display a graphical user interface on the wireless device for managing wireless service usage (a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". [¶ 0067 illustrated in Fig. 3])
the wireless device processor is further configured to forecast whether the wireless data usage will exceed the predefined value during the predetermined period based on the remaining amount of wireless data and the rate of wireless data usage per day by the wireless device (the mobile terminal using real-time Internet traffic usage data to calculate a predicted number of days with the traffic still being available, including steps of: the mobile terminal performing a statistics of a number of days used and a number of days remaining in the period for a package by using a period and a settlement time for the package; dividing a value indicating used Internet traffic for the mobile terminal by the number of days used in the period for the mobile terminal to obtain a value indicating average used traffic; and dividing the value indicating remaining Internet traffic for the mobile terminal by the value indicating average used traffic to obtain the predicted number of days with the traffic still being available. [¶ 0025] … a value indicating used traffic/number of days used in a period=a value indicating average used traffic. [¶ 0085])

RALEIGH further teaches further comprising:
wherein
the wireless device processor is further configured to receive a request via the graphical user interface to set the alert when the wireless service usage is forecasted to exceed the predefined value during a predetermined (an alert customization screen 1800 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function)…. alert customization screen 1800 includes a dialog box 1810 to allow for user input for configuring alert preference settings (e.g., based on current data used of the associated service plan, such as 50% of the data limit has been used) and alert messages as shown. [¶ 0321]. The Examiner notes that: 1) it is not claimed that  setting the alert is based on usage forecast; and 2) RALEIGH discloses setting an alert regardless of any forecast.);
the wireless device processor is further configured to generate the alert when a forecasted wireless data usage will exceed the predefined value during the predetermined period based on the remaining amount of wireless data and the rate of wireless data usage per day by the wireless device (an alert customization screen 1800 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function)…. alert customization screen 1800 includes a dialog box 1810 to allow for user input for configuring alert preference settings (e.g., based on current data used of the associated service plan, such as 50% of the data limit has been used) and alert messages as shown. [¶ 0321] … certain alerts can be implemented/performed locally (e.g., alerts for 25% and 50% of service usage based on a local usage measure relative to a locally stored/cached service plan service usage limit, such as estimated or project usage counts … alerts that also include a service plan upgrade option and/or warnings that the user is exceeding and/or projecting to exceed a service plan service usage limit). [¶ 0398])

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.

Regarding Claim 17, the combination of LUO, RALEIGH, and CALLARD teaches the wireless device according to claim 15.
LUO further discloses further comprising:
wherein the wireless device processor is further configured to generate a graphical user interface on the wireless device for managing wireless service usage (a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". [¶ 0067 illustrated in Fig. 3])

RALEIGH further teaches further comprising:
wherein the wireless device processor is further configured to receive an input into the graphical user interface from the user of a threshold amount of wireless data subject to a data request suspension (threshold levels or trigger levels are set and used to detect an event they can give rise to notification. For example, trigger levels can be set at the maximum allocation levels for a given user such that a notification can be made when the user reaches his or her maximum allocation level for a given service or class of services. As another example, trigger levels can be set at and below the maximum allocation level at a point where it may be useful to notify the user that he or she is about to exceed a service activity allocation under his or her current service plan. Likewise, trigger levels can also be set to detect usage rates that indicate the user may exceed a service level application if such usage rate continues throughout the allocation period. [¶ 0065] … the subscriber allocates a maximum amount of a service plan for a period of time and establishes a "metering" of the total during a sequence of time periods (e.g., a total of 100 text messages during a month and no more than 25 text messages per week). In some embodiments, the subscriber allocates an initial allocation to a child device and then allocates an additional allocation (e.g., a smaller allocation) when the child device exhausts the initial allocation. [¶ 0815])
wherein the wireless device processor is further configured to send a query to the wireless device whether to allow a data request when the data request exceeds a predetermined amount (FIG. 36 is a functional diagram for another user interface for user notifications for device assisted services (DAS) … As shown, usage dashboard 3600 is displayed, and an overage alert 3610 is also displayed notifying the user that the user has reached their service plan allowance/capacity and providing options for the user to either block the service usage or to allow the service usage (e.g., charges will be incurred). [¶ 0347])

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.

Regarding Claim 18, the combination of LUO, RALEIGH, and CALLARD teaches the wireless device according to claim 15.
LUO further discloses: 
graphical user interface (FIG. 3 is a diagram of a screen for checking traffic in a day of applications by a user through a mobile terminal. [¶ 0035] … the mobile terminal uses the real-time Internet traffic usage data to calculate an estimated number of days with the traffic still being available, and prompts information regarding the estimated number of days to the user in real time. [¶ 0045] … as shown in FIG. 3, a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". The lower portion of left view of FIG. 3 shows an analysis chart of total traffic for a period by the way of a curve. [¶ 0067]);
wherein the wireless device processor is further configured to control a display on the wireless device to display a forecasted remaining number of days before all data is depleted based on an average of data usage per day (the mobile terminal using real-time Internet traffic usage data to calculate a predicted number of days with the traffic still being available, including steps of: the mobile terminal performing a statistics of a number of days used and a number of days remaining in the period for a package by using a period and a settlement time for the package; dividing a value indicating used Internet traffic for the mobile terminal by the number of days used in the period for the mobile terminal to obtain a value indicating average used traffic; and dividing the value indicating remaining Internet traffic for the mobile terminal by the value indicating average used traffic to obtain the predicted number of days with the traffic still being available. [¶ 0025] … FIG. 3 is a diagram of a screen for checking traffic in a day of applications by a user through a mobile terminal. [¶ 0035] … the mobile terminal uses the real-time Internet traffic usage data to calculate an estimated number of days with the traffic still being available, and prompts information regarding the estimated number of days to the user in real time. [¶ 0045] … as shown in FIG. 3, a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". The lower portion of left view of FIG. 3 shows an analysis chart of total traffic for a period by the way of a curve. [¶ 0067] … a value indicating used traffic/number of days used in a period=a value indicating average used traffic. [¶ 0085])

While LUO further discloses period/time based on number of days (the mobile terminal using real-time Internet traffic usage data to calculate a predicted number of days with the traffic still being available, including steps of: the mobile terminal performing a statistics of a number of days used and a number of days remaining in the period for a package by using a period and a settlement time for the package; dividing a value indicating used Internet traffic for the mobile terminal by the number of days used in the period for the mobile terminal to obtain a value indicating average used traffic; and dividing the value indicating remaining Internet traffic for the mobile terminal by the value indicating average used traffic to obtain the predicted number of days with the traffic still being available. [¶ 0025]), RALEIGH further teaches receiving an input based a period/time, i.e.:
wherein the wireless device processor is configured to receive an input to the graphical user interface setting an alert for a predefined [period of time]  until wireless data service is depleted (threshold levels or trigger levels are set and used to detect an event they can give rise to notification. For example, trigger levels can be set at the maximum allocation levels for a given user such that a notification can be made when the user reaches his or her maximum allocation level for a given service or class of services. … trigger levels can be set at and below the maximum allocation level at a point where it may be useful to notify the user that he or she is about to exceed a service activity allocation under his or her current service plan. Likewise, trigger levels can also be set to detect usage rates that indicate the user may exceed a service level application if such usage rate continues throughout the allocation period. [¶ 0065] … controls can be implemented … and may be based on indication(s) received from the device … device indications can include, for example, user input provided using the device UI using the service processor. [¶ 0134] … the subscriber allocates a maximum amount of a service plan for a period of time and establishes a "metering" of the total during a sequence of time periods (e.g., a total of 100 text messages during a month and no more than 25 text messages per week). [¶ 0815])

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.

Regarding Claim 19, the combination of LUO, RALEIGH, and CALLARD teaches the wireless device according to claim 15.
LUO further discloses: 
wherein the wireless device processor is further configured to generate a graphical user interface on the wireless device for managing wireless service usage (a user inquires details of day traffic for an application through a mobile terminal. The upper portion of left view of FIG. 3 shows a message prompting "remaining traffic in this month is sufficient, please surfing safely", and traffic usage data in a user package such as "49.50M remaining in this month, 514.4K used, total traffic in the package: 50M". [¶ 0067 illustrated in Fig. 3]); and

RALEIGH further teaches:
wherein the wireless device processor is further configured to receive a request via a graphical user interface to set a second alert with a second predefined value greater than the predefined value (As shown, an alert customization screen 1700 is displayed (e.g., accessed via a usage preferences screen 1600 of a usage application or utility/function). … alert customization screen 1700 includes options for configuring alerts based on data usage events/thresholds (e.g., to configure alerts based on when certain data usage thresholds are exceeded and/or specific alert messages associated with such threshold events). For example, an alert can be configured to notify the user that 50% of the associated service plan data limit for a given billing cycle has been used, and another can be configured to notify the user that more than 100% of the associated service plan data limit for a given billing cycle has been used. [¶ 0320]. The Examiner notes: 1) it is ambiguous as to whether both alerts are related to the same event (e.g., both related to usage amount, both related to a duration of time, etc.; and 2) a predefined value greater than is interpreted as a higher numerical value.))

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.

Regarding Claim 20, the combination of LUO, RALEIGH, and CALLARD teaches the wireless device according to claim 15.
LUO further discloses:
wherein the wireless device processor further configured to determine a rate of wireless service usage per day by the wireless device based on past usage of wireless data with the application for managing wireless service usage (a value indicating used traffic/number of days used in a period=a value indicating average used traffic. [¶ 0085])

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over LUO in view of RALEIGH, CALLARD, and U.S. Patent Publication 2002/0151293 to TYSOR.

Regarding Claim 9, the combination of LUO, RALEIGH, and CALLARD teaches the wireless service management process for a wireless device according to claim 7.
LUO further discloses:
wherein the wireless service comprises at least one of 
wireless data service, 
wireless voice service, and 
wireless text message service 

(Actually, the mobile terminal may surf the Internet by means of GPRS, 3G, WiFi, etc. Monitoring programs may monitor the various applications in real time. Current traffic value is recorded in a system log. However, the ways of handling are different. As for a free of charge access (such as WiFi, etc.), only a real time speed data is displayed and a total amount will not be calculated. As for a chargeable access (such as GPRS, 3G, etc.), a statistics of current traffic value is performed to form Internet traffic usage data. In addition, a statistics of day traffic and month traffic for various applications is performed, and the result is kept in a traffic record. [¶ 0051])

RALEIGH further teaches:
wherein the wireless service usage Is measured over the predetermined period selected from service days and days in a month as provided by the wireless carrier (a current billing cycle (e.g. for the current month).[¶ 0193]. The Examiner notes that “current month” obviously accounts for the number of days in any given “current month.”);
wherein the wireless service comprises at least one of wireless data service, wireless voice service, and wireless text message service (device 100 is an end user device such as, for example, a client device for accessing network voice and data services. Examples of such an end user device include a mobile handset, a smart phone, a tablet, a PDA, a personal computing device or other like device that accesses one or more services. [¶ 0141] … device 100 is in communication with the over the air network via modem 124. Modem 124 is in communication via RAN 405 through RAN Gateways 410 and ATN 415 through 4G/3G/2G Transport Gateways 420 to access Voice Network Services 6520 AND Data Network Services 6522. Voice Network Services 6520 AND Data Network Services 6522 provide various voice and data network services to device 100 via accessed networks such as cellular provider network(s) and/or the Internet. [¶ 0142] … device 100 … is in network communication via OTA network communication 6505 to access various voice and data network services 6520, 6522. For example, OTA Network 6505 can provide various voice and data network services via cellular provider. [¶ 0199]);
wherein the graphical user interface displays airtime usage management controls (As shown, an alert customization screen 1800 is displayed … alert customization screen 1800 includes a dialog box 1810 to allow for user input for configuring alert preference settings (e.g., based on current data used of the associated service plan, such as 50% of the data limit has been used) and alert messages as shown. [¶ 0321]); and
wherein the graphical user interface displays 
a percentage of number of days remaining in the predetermined period and 
a percentage of data remaining in the predetermined period 

(the notification message may be sent to device 100 for subsequent action. For example, the notification message may trigger a user alert to inform the user of the event occurrence. As a further example, the notification message may trigger an alert to the user informing the user that he or she has used up all of his or her allocated minutes or bandwidth for a particular service or class of services. [¶ 0154] … upon such notification, the service for which the allocation has been consumed will be terminated until the next billing cycle or until such other time as the service allocation is renewed. [¶ 0155] … if there is a usage alert (e.g., based on a service usage measure and the associated service plan and/or user configured usage alert thresholds/events and/or preferences), usage alert message 630 is displayed along with the usage gauge icon 620. … alert percentages and usage alert messages can be customized via a preferences menu as described herein with respect to various embodiments. [¶ 0307] … Ongoing notification and alert screen 700 displays Ongoing usage notifications 710 including how much data/service usage is remaining in the plan or a percentage of data/service usage remaining in the plan. This can be based, for example, on a current service usage measure and associated service plan service usage limit). [¶ 0309] … the user notification includes a service plan alert based on monitored network service usage on the communications device and alerting thresholds associated with the service policy, a service plan associated with the communications device, configured alerting thresholds, and/or user configured preferences for user notifications. … the user notification includes a service plan alert based on monitored network service usage on the communications device and one or more alerting thresholds based on a percentage of overall service usage and/or per service usage allowance under a service plan associated with the communications device. … the user notification includes a service plan alert that a requested network service access is being blocked as it exceeds an allowance under a service plan associated with the communications device. [¶ 0386]. The Examiner notes that “service” pertains to both time (e.g., days) and usage (e.g., bytes))

Motivation to combine the teaching of LUO with that of RALEIGH in given in Claim 1 above.
While the combination of LUO, RALEIGH, and CALLARD does not explicitly teach, or is not relied on to teach, in the same field of endeavor TYSOR teaches: 
wherein the graphical user interface displays 
a percentage of number of days remaining in the predetermined period (Graphical bars 503 may be displayed either horizontally or vertically. Graphical bars 503 may be scaled to show the currently available or remaining minutes for that billing cycle as a percent of the total available minutes in the rate plan. Alternatively, with cellular phones on which the display screen's real estate permits, as shown in FIG. 5B, graphical bars 503 may be displayed along with the numerical presentation of the available minutes. [¶ 0045])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LUO, RALEIGH, and CALLARD with that of TYSOR for advantage to a method and system for providing continuous monitoring and displaying of available service plan minutes on cellular telephones (TYSOR: ¶ 0002)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is 571-270-1279.  The examiner can normally be reached 9:00 am - 6:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/

Examiner, Art Unit 2644